Citation Nr: 0728960	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was involved 
in an October 2000  rating decision which assigned an 
effective date of June 22, 2000, for an award of a total 
disability evaluation based on individual unemployability 
(TDIU).

2.  Entitlement to TDIU due to service-connected disability 
prior to June 22, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1966 to April 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted TDIU and assigned an effective date of 
June 22, 2000.  A notice of disagreement was received in 
March 2001. 

With respect to the issue of CUE, a statement of the case was 
issued in February 2005 and a substantive appeal was received 
in March 2005.  A Board video conference hearing was 
scheduled in August 2007; however, the veteran failed to 
appear and has not filed a motion requesting a new hearing. 

Further, with respect to the issue of entitlement to TDIU 
prior to June 22, 2000, the Board remanded this issue in a 
September 2004 decision for issuance of a statement of the 
case.  This issue is again addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

An appeal is pending to the October 2000 RO rating decision 
with respect to assignment of an effective date prior to June 
22, 2000 for the award of TDIU.  


CONCLUSION OF LAW

Because the October 2000 RO rating decision is not final, the 
Board does not have jurisdiction to adjudicate whether there 
was clear and unmistakable error in the October 2000 RO 
rating decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R.  § 3.105(a) (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the issue of whether CUE was 
involved in an October 2000 rating decision which assigned an 
effective date of June 22, 2000, for an award of TDIU.  Under 
the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
other words, a claim based on CUE in a prior rating decision 
cannot be properly raised unless that rating decision is 
final.  In the instant case, in March 2001, the veteran filed 
a timely notice of disagreement appealing the effective date 
assigned of June 22, 2000 for the award of TDIU in the 
October 2000 rating decision.  As noted below in the Remand 
portion of this decision, the RO has not issued a statement 
of the case with respect to this issue.  Thus, this issue is 
currently on appeal and, therefore, the October 2000 rating 
decision is not final.  38 U.S.C.A. § 7105(c) (West 2002).  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Given that the October 2000 
rating decision is not final, there remain no allegations of 
errors of fact or law for appellate consideration of CUE in 
that decision.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed without prejudice.  


ORDER
The appeal as to the issue of whether CUE was involved in an 
October 2000 rating decision which assigned an effective date 
of June 22, 2000, for an award of TDIU is dismissed.


REMAND

In a September 2004 decision, the Board remanded the issue of 
entitlement to TDIU prior to June 22, 2000.  The Board found 
that the veteran filed a notice of disagreement in March 2001 
to the effective date assigned in the October 2000 rating 
decision, which awarded TDIU, but the RO had not yet issued a 
statement of the case.  Thus, the Board remanded this issue 
for issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet.App. 238 (1999).  The Board recognizes that in 
February 2005, the RO issued a statement of the case, but it 
pertained to the issue of entitlement to an effective date 
prior to June 22, 2000, for an award of TDIU, based upon 
alleged clear and unmistakable error (CUE) in the October 
2000 rating decision.  However, as discussed above, a claim 
based on CUE in a rating decision cannot be properly raised 
unless that decision is final.  Nevertheless, the statement 
of the case did not address the issue of entitlement to an 
effective date prior to June 22, 2000 for an award of TDIU 
pursuant to the laws and regulations set forth in 38 C.F.R. 
§ 3.400 concerning assignment of an effective date.  In other 
words, an earlier effective date analysis, which is not based 
on clear and unmistakable error, must be done.  Thus, in 
order to comply with the Board's September 2004 remand, the 
RO must take additional action and issue a statement of the 
case on entitlement to TDIU prior to June 22, 2000.  See 
Stegall v. West, 11 Vet.App. 268 (1998).

Further, the appellant has not received sufficient notice 
informing him of the information and evidence necessary to 
establish entitlement to TDIU prior to June 22, 2000 pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Thus, a  
VCAA notice should be sent to the veteran to ensure 
compliance with VCAA notice requirements with respect to the 
issue on appeal.  See also, Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002); Pelegrini v. Principi 18 Vet App. 
112 (2004).  The Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal.  The appellant should 
also be advised to submit any pertinent 
evidence in his possession.  Further, the 
VCAA notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006). 

2.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date earlier 
than June 22, 2000, for the award of 
TDIU.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2006). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


